Citation Nr: 0314287	
Decision Date: 06/30/03    Archive Date: 07/03/03	

DOCKET NO.  99-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO), which denied the veteran entitlement to 
service connection for schizophrenia and a low back 
condition.  The March 1999 statement of the case explained 
the denial of service connection for a psychiatric disorder 
on the basis of a failure to submit new and material evidence 
to reopen the claim.

This matter was previously before the Board and in March 
2001, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The competent medical evidence does not establish that a 
low back disorder was present in or is related to service.

3.  Service connection for an acquired psychiatric disorder 
was denied by an unappealed RO rating decision in December 
1987.

4.  Evidence received subsequent to the December 1987 rating 
decision is either cumulative or does not bear directly or 
substantially upon the subject matter now under consideration 
(i.e., whether an acquired psychiatric disorder to include 
schizophrenia was incurred in or aggravated by service) and 
when considered with all of the evidence both old and new, it 
has no significant effect upon the facts previously 
considered.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2002).

2.  The evidence received since the December 1987 decision 
that denied the veteran entitlement to service connection for 
an acquired psychiatric disorder, which is final, is not new 
and material and the claim for the benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.356(a), 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant in which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appeal rating decision, a 
statement of the case in March 1999 and a supplemental 
statement of the case in January 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations and the evidence needed to support the veteran's 
claims for the benefits sought and the reasons for the 
determinations made regarding these claims.  Additionally, 
the veteran was informed by the Board's March 2001 remand and 
by subsequent letters from the RO in September 2001 and 
December 2001 of the information and evidence needed to 
substantiate his claims, the evidence already obtained by VA, 
and the evidence VA would attempt to obtain as well as 
evidence and information required from him.  The record 
discloses that the VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably, copies of the veteran's service medical 
records, VA inpatient and outpatient treatment records and 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file along 
with private clinical records.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection for a Low Back Disorder.

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that while in service he was physically 
assaulted by a drill sergeant who "ruptured my spine" by 
stamping on it.

The veteran's service medical records are negative for 
complaints, findings, and/or diagnoses referable to the 
veteran's back.  On the veteran's August 1969 medical 
examination for service separation a clinical evaluation of 
the spine found no abnormalities.  On a contemporaneous 
report of medical history in August 1969 the veteran denied 
any past or current back trouble of any kind.

On the veteran's initial VA examination in March 1981 the 
veteran again made no complaints referable to his back and 
physical examination of the musculoskeletal system found no 
abnormalities.

Private treatment records received in July and August 1998 
show that the veteran presented to a private treatment 
facility in June 1974 with complaints of back pain for two 
weeks.  The veteran reported that he believed that his pain 
resulted from a slip he experienced while lifting weights.  
Following a physical examination acute low back pain was 
diagnosed.  In July 1975 the veteran was hospitalized for 
evaluation of low back pain, which reportedly had been 
present intermittently for the past year and had gotten 
progressively worse over the past few weeks.

The veteran was scheduled for a VA examination in June 2002 
for the purpose of assessing the nature and etiology of his 
back disorder.  The veteran however failed to report for this 
examination.  

Analysis.

Although the veteran has contended that he sustained an 
injury to his back in service, this is not supported by the 
contemporaneous service medical records which contain no 
findings and/or diagnosis of a back disorder or indications 
of any treatment related thereto to include for back trauma.

The first clinical indication of a back disorder was in June 
1974 approximately five years after service discharge and is 
too remote in time from service to support the claim that it 
is service connected absent competent medical evidence 
causally linking it to service or events therein.  Here 
however competent medical evidence to suggest that the 
veteran's low back disorder, first clinically documented in 
June 1974 is causally linked to an incident of service has 
not been provided by the veteran or otherwise obtained.

In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  As 
there is no medical evidence causally linking any current 
impairment of the veteran's low back to service events, the 
Board is constrained to conclude that service connection for 
a low back disorder initially manifested many years after 
service and related by contemporaneous medical evidence to a 
weight-lifting injury that occurred in 1974, is not 
warranted.

The Board notes that the RO scheduled the veteran for a VA 
examination in an attempt to clarify the exact nature and 
etiology of the veteran's back disorder.  The veteran did not 
report for this examination and did not indicate why or 
attempt to reschedule the examination.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  In this case, 
service connection is not warranted for a low back disorder 
based on the evidence of record.

II.  New and Material Evidence to Reopen a Claim for an 
Acquired Psychiatric Disorder to Include Schizophrenia.

At the outset, the veteran is seeking to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, which was previously denied by the RO in December 
1987.  In March 1998 the veteran filed an application 
requesting that this claim be reopened.  Thus, the veteran's 
application to reopen that claim was initiated prior to 
August 29, 2001, the effective date of the amended section 
3.156, which redefines the term "material evidence" for the 
purpose of determining if a previously denied claim can be 
reopened.  Compare 38 C.F.R. § 3.156(a) (2002), with 
38 C.F.R. § 3.156(a) (1998 and 2001).

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 282 (1996) 
(citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); see 
also 66 Fed. Reg. 37,953, VAOPGCPREC 11-97 (1997).  Notably, 
however, the Secretary of VA has specifically provided that 
the amendments of 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result the 
amended version of 38 C.F.R. § 3.156 does not apply to the 
veteran's March 1998 application to reopen, which is 
discussed below.

In December 1987, the RO denied service connection for a 
nervous disorder because there was no evidence that a nervous 
disorder was demonstrated in service or within the immediate 
post service period.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Since the veteran did not appeal this adverse determination 
by the RO it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302.

With respect to a claim, which has been finally disallowed, 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence for purpose of this appeal is defined 
as evidence not previously submitted, cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
allowance of the claim on any basis.  In this case, the RO 
decision in December 1987.  See Hickson v. West, 12 Vet. App. 
247, 251 (1991).

As noted above, service connection is warranted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically it means that 
the facts, shown by the evidence, established that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Furthermore, when a veteran served continuously 
for 90 days or more during a period of war or during 
peacetime service after December 3, 1941, and a psychosis 
becomes manifest to a degree of 10 percent within the first 
post service year, it will be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption may be 
rebutted by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The evidence on file at the time of the December 1987 rating 
decision consisted of the veteran's service medical records, 
copies of VA inpatient and outpatient treatment records, and 
a copy of a VA examination afforded the veteran in March 1981 
as well as a statement from a private physician dated in 
February 1981.

The veteran's service medical records are negative for 
findings and/or diagnoses of any acquired psychiatric 
disorder.  On the veteran's medical examination for 
separation from service in August 1969 a clinical evaluation 
of the veteran found no psychiatric abnormality.  On a 
contemporaneous report of medical history in August 1969, the 
veteran specifically denied any past or present nervous 
trouble of any sort, depression and/or excessive worrying.

In a statement dated in February 1981 a private physician 
reported that he had examined the veteran that month and 
found him to be paranoid, anxious, depressed and withdrawn.  
He noted that the veteran believed his father was trying to 
kill him.  Schizophrenia, paranoid type was diagnosed.

The post service VA clinical records showed that on a VA 
neuropsychiatric examination in March 1981 the veteran 
reported that he had not had any illness or injury or 
problems while in service.  He said also that since service 
he had been hospitalized at a private medical facility in 
1979 for two days for some kind of nervous and mental 
disorder.  The veteran complained of depression and anxiety 
as well as being withdrawn and nervous.  On mental status 
examination the veteran admitted that he did have some 
suspicious feelings about people and volunteered information 
that he was paranoid.  Paranoid schizophrenia in fair state 
of remission at this time was the diagnosis.

When the veteran was hospitalized by VA beginning in March 
1983 for superficial cellulitis of the right leg it was noted 
that his past medical history was significant for paranoid 
schizophrenia and that he was presently on medications for 
that disorder.  It was also noted that a review of his 
medical records showed that a recent neuropsychiatric 
evaluation had indicated that his psychiatric disorder was in 
remission.

On the basis of the evidence described above, the RO in 
December 1987 determined that the veteran's nervous condition 
was not demonstrated to have been incurred in or aggravated 
by service or manifested to a compensable degree within the 
first post service year such as to establish a presumption of 
incurrence therein.

The evidence submitted since the December 1987 rating 
decision consists of copies of the veteran's discharge 
summaries from periods of VA hospitalization in May 1982 and 
January 1987, reports of VA examinations afforded him in June 
1983 and October 1982, VA outpatient treatment records 
compiled between January 1987 and September 2001 and reports 
of private inpatient and outpatient treatment provided to the 
veteran at various medical facilities in Virginia.

These medical records show that the veteran has continued to 
suffer from symptoms of a psychiatric disability, which was 
noted on his VA examination in October 1992 to have been 
initially manifested in 1977 when he had his first encounter 
with psychiatric decompensation.  It was further noted that 
thereafter he underwent a series of psychiatric 
hospitalizations.  Summary reports of private hospitalization 
in June 1982 note as clinical history that the veteran had 
psychiatric problems and treatment by private physicians 
beginning in February 1979.  When admitted for 
hospitalization at the Richmond Metropolitan Hospital in 
August 1984 the veteran was noted to have been admitted on a 
warrant after becoming volatile and hitting his father.  His 
condition at that time was noted to be unimproved and his 
impairment severe.  Schizophrenia was the diagnosis at 
discharge.  

When the veteran was hospitalized by VA beginning in January 
1987 it was noted that he was under commitment from the 
Richmond Metropolitan Hospital where he was admitted on a 
temporary detention order (TDO).  It was further noted that 
since 1980 the veteran had about three previous psychiatric 
admissions to Central State Hospital with the last admission 
in 1984 and that he had been unable to hold a job since 1979.  
While hospitalized by VA the veteran was treated with 
psychotropic medications.  He was discharged in February 1987 
after becoming stable and was advised at that time to resume 
follow-up care at his local mental health center.  The 
veteran was thereafter hospitalized at the Metropolitan 
Hospital between mid-July 1995 and early August 1995 for an 
acute exacerbation of his chronic paranoid schizophrenia and 
later again hospitalized at this facility for several days 
beginning in late January 1998 after discontinuing his 
medication for several months.  VA outpatient treatment 
records show the veteran was provided a regiment of incentive 
therapy in 1987 and is most recently being treated on an 
outpatient basis by VA with an emphasis on medication 
management.

These records do not, when viewed in the aggregate tend to 
indicate in any way that the veteran's current acquired 
psychiatric disorder, diagnosed as schizophrenia, had its 
onset in service or that any diagnosed psychosis was 
manifested within the first post service year.  Instead they 
merely reflect that the veteran currently suffers from a 
psychiatric disability for which he has continued to receive 
treatment many years after service.  Hence, it is well to 
observe that the United States Court of Veterans Appeals for 
Veterans Claims has held that records of treatment many years 
after service that do not indicate in any way that the 
conditions are service connected are not new and material 
evidence upon which a claim can be reopened.  See e.g., Cox 
v. Brown, 5 Vet. App. 95 (1993).  

To the extent that the veteran maintains that his psychiatric 
problems began in service, the Board observes that the 
veteran's hypothesizing as to the etiology of his psychiatric 
condition when not supported by any medical authority is of 
no probative value.  Thus, while to some extent his 
statements may be new, they are not material evidence.  Lay 
statements of medical causation do not serve as a predicate 
to reopen a claim under Section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board concludes that the evidence submitted 
since the December 1987 decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a) and provides no basis to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia.  The appeal is denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, the appeal is 
denied.



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

